UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


IBRAHIM OSMAN IBRAHIM IDRIS,     :
                                 :
          Petitioner,            :
                                 :
     v.                          : Civil Action No. 05-1555 (JR)
                                 :
BARACK H. OBAMA, et al.,         :
                                 :
          Respondents.           :


                               ORDER


          Upon review of the behavioral evaluation submitted to

the court in compliance with the court's order of 3/25/09, the

motion of petitioner's counsel for the appointment of Mohammed

Idris as petitioner's next friend [#158] is granted.




                                     JAMES ROBERTSON
                               United States District Judge